Citation Nr: 1714932	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from April 2, 2009 to May 22, 2013.

(Issues of entitlement to service connection for ischemic heart disease and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 23, 2013 are addressed in a separate decision under docket number 14-02 247).


REPRESENTATION

Appellant represented by:	Polly Murphy


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at a hearing in July 2011 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  Because the Veteran provided testimony on issues of entitlement to service connection for ischemic heart disease and entitlement to a TDIU at a May 2016 hearing before a different Veterans Law Judge, those issues have been addressed in a separate decision.  

In the May 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 29, 2001.  In June 2013, the RO granted a higher initial 50 percent rating from May 23, 2013, and in November 2013, the RO granted a higher initial 70 percent rating and a TDIU, both effective May 23, 2013.  

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this case, however, the Veteran's attorney has specified, in January 2014 correspondence, that the Veteran accepted the assigned 30 percent rating from 2001.  She contends that a TDIU and a higher initial rating should have been granted from August 1, 2009, when the Veteran closed his business due to disability and was granted Social Security Administration (SSA) disability benefits.  
Further, the Veteran's attorney stated that the "Veteran does not disagree with [the] 70 [percent] evaluation; however, effective date, [May 29, 2013] ... should be consistent with [the] award of Social Security Disability...."  Because the Veteran's attorney has explicitly limited the scope of the appeal to the period from April 2, 2009 to May 22, 2013, the Board has characterized the claim as entitlement to an initial disability rating in excess of 30 percent for PTSD for the period from April 2, 2009 to May 22, 2013.  

The Veteran appealed a November 2014 Board decision which denied an initial disability rating in excess of 30 percent from April 2, 2009 to May 22, 2013 to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court vacated the November 2014 decision and remanded the appeal for a schedular rating higher than 30 percent for the rating period from April 2, 2009 through May 22, 2013 to the Board.  The case is once again before the Board.  The Board finds that a remand for additional development is necessary to ensure full compliance with the Court's Memorandum Decision.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his representative contend in a January 2017 statement that a higher 70 percent rating and a TDIU should be assigned from April 2009, based on unemployability due to the Veteran's PTSD and service-connected left wrist disability.  The Veteran and his representative further contend that a referral for extraschedular consideration is warranted based on the collective impact of all of his service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds that the evidence of record does not clearly address the Veteran's occupational impairment due to the collective impact of his service-connected disabilities.  

Additionally, the Court remanded the appeal in July 2016, in part, to address why the question of why the Veteran was not entitled to a 70 percent disability rating prior to the date of a May 2013 VA examination in light of the Board's 2011 acknowledgment of his increased symptoms and the May 2013 VA opinion that indicated that his symptoms had been ongoing for more than one month.  The Memorandum Decision provided that if the Board could not determine the date in which the Veteran's symptoms had increased, that the Board should consider obtaining a retrospective medical opinion.  See Chotta v. Peake, 22 Vet.App. 80, 85 (2008).  Accordingly, the Board is remanding the appeal for a retrospective medical opinion to address whether the evidence of record showed an increase in the Veteran's symptomatology prior to May 22, 2013, and to address the collective impact of the Veteran's disability on his occupational functioning.  

Additionally, the Board finds that referral of the appeal to the Chief Benefits Director of VA's Compensation Service is warranted to determine, in the first instance, whether an extraschedular evaluation is warranted for service-connected PTSD for the applicable appeal period from April 2, 2009 to May 22, 2013, to include the question of whether an extraschedular rating is warranted based on the combined effect of all of the Veteran's service-connected disabilities.  See Johnson, 762 F.3d 1362. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a supplemental medical opinion to help ascertain the date in which the Veteran's PTSD had increased in severity to warrant a higher rating, and to address the collective impact of all of his service-connected disabilities on his employability.  An additional examination is not required.  The record, to include a copy of the remand order, must be made available to the examiner(s). 

The Veteran is currently in receipt of a 70 percent rating for PTSD.  Prior to May 22, 2013, the Veteran indicated that his PTSD symptoms had increased in severity, and a May 2013 VA opinion indicated that his symptoms had been ongoing for more than a month.  A July 2016 Court Memorandum Decision provids that the Board should determine the date in which the Veteran's symptoms had increased.  The examiner should, therefore, offer a retrospective opinion to address the following:

a).  Whether it is at least as likely as not (50 percent or greater) that the Veteran's PTSD had increased in severity during the appeal period from April 2, 2009 to May 22, 2013, such that it approximated a rating based occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  If an increase in the severity of PTSD is shown, the examiner should approximate the date of any such increase.

b).  If the Veteran is not found to have had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood during the appeal period from April 2, 2009 to May 22, 2013, the examiner should offer an opinion as to whether his PTSD, alternately, approximated a rating based occupational and social impairment with reduced reliability and productivity due to PTSD signs and symptoms during the appeal period from April 2, 2009 to May 22, 2013, and should approximate the date for any such increase in the severity of the Veteran's symptoms. 

c).  The VA examiner should also offer a retrospective opinion to help address the collective impact of all of the Veteran's service-connected disabilities (PTSD and residuals of a left wrist fracture) on his employability during the rating period April 2, 2009 to May 22, 2013, and should state whether it is at least as likely as not (50 percent or greater) that the Veteran was unable to secure or maintain substantially gainful employment as a result of the combined effect of his service-connected disabilities prior to May 22, 2013.  

The examiner must include a complete rationale for all opinions and conclusions reached.

2.  The AOJ should refer the appeal for a higher initial rating for PTSD, to the Chief Benefits Director of VA's Compensation Service, for consideration of whether an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321 (b) is warranted during the applicable appeal period from April 2, 2009 to May 22, 2013, to include on the basis of the "combined effect" of his multiple service-connected disabilities.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


